DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 and 6-10 are objected to because of the following informalities:
In claims 1-4 and 6-10, all instances of the limitation “the other onboard devices” should be replaced with the limitation “the one or more other onboard devices”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


Claims 4, 7 and 10 of this application includes claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation are: 
“other onboard devices” configured to execute software in claims 4 and 10
“onboard device” configured to communicate with other devices, execute processing, and generate information in claim 7
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification indicates that at least paragraph [0025] and Fig. 2 of applicant’s original disclosure disclose that each onboard device takes the form of a processor that executes software. This is adequate structure to perform the above described claimed functions, so no 112(b) rejections are given.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may amend the claims or provide sufficient evidence that the limitations should not be interpreted under 35 USC 112(f). However, as no 112(b) rejection is given, further action with respect to this claim interpretation is not necessary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of transmitting information between to endpoints. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites An onboard device configured to communicate with one or more other onboard devices in an onboard network, and configured to execute processing for updating of software of an own device while communicating with the other onboard devices, the onboard device comprising an electronic control unit configured to: 
generate, when not performing the processing, information to transmit to the other onboard devices by executing the software, as first information; and 
generate, when performing the processing, information to transmit to the other onboard devices without executing the software, as second information. 
The claim recites a device configured to execute a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of transmitting information between two or more entities to update the data in possession by one or more of the entities, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. For example, one human user could communicate updates pertaining to vehicle operating procedures to another human user. (Prong one: YES, recites an abstract idea).
Other than reciting the use of an onboard device comprising an electronic control unit and software of an own device, and one or more other onboard devices in an onboard network, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The onboard devices and each of the components and software thereof are described in at least paragraph [0025] of applicant’s specification as merely general purpose computers and computer components. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The onboard device according to claim 1, wherein the second information is a predetermined control value used by the other onboard devices.
However, a user may mentally or manually utilize information received from another user. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The onboard device according to claim 1, wherein the second information is an operation request requesting the other onboard devices to operate in a predetermined operation mode.
However, a user may mentally or manually make a request to another user to operate a vehicle in a certain way. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The onboard device according to claim 1, wherein the second information is software executed by the other onboard devices.
However, a user may mentally or manually execute instructions received from another user. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites An information generating method, executed by a computer of an onboard device configured to communicate with another onboard device in an onboard network, and configured to execute processing for updating of software of an own device while communicating with the other onboard device, the information generating method comprising: 
generating, when not performing the processing, information to transmit to the other onboard device by executing the software, as first information; and 
generating, when performing the processing, information to transmit to the other onboard device without executing the software, as second information.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of transmitting information between two or more entities to update the data in possession by one or more of the entities, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. For example, one human user could communicate updates pertaining to vehicle operating procedures to another human user. (Prong one: YES, recites an abstract idea).
Other than reciting the use of an onboard device comprising a computer and software thereof, and another onboard device in an onboard network, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The onboard devices and each of the components and software thereof are described in at least paragraph [0025] of applicant’s specification as merely general purpose computers and computer components. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 6, applicant recites A non-transitory storage medium storing instructions, different from software of an own device, that are executable by one or more processors in a computer of an onboard device configured to communicate with one or more other onboard devices in an onboard network and configured to execute processing for updating of the software of the own device while communicating with the other onboard devices, and that cause the one or more processors to execute functions comprising: generating, when performing the processing, information to transmit to the other onboard devices.
The claim recites a non-transitory computer-readable medium configured to implement a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of transmitting information between two or more entities to update the data in possession by one or more of the entities, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. For example, one human user could communicate updates pertaining to vehicle operating procedures to another human user. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a non-transitory storage medium, software of an own device, one or more processors in a computer of an onboard device and one or more other onboard devices in an onboard network, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The onboard devices and each of the components and software thereof are described in at least paragraph [0025] of applicant’s specification as merely general purpose computers and computer components. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 7, applicant recites A vehicle comprising an onboard device configured to: 
communicate with one or more other onboard devices in an onboard network; 
execute processing for updating of software of an own device while communicating with the other onboard devices; 
generate, when not performing the processing, information to transmit to the other onboard devices by executing the software, as first information; and 
generate, when performing the processing, information to transmit to the other onboard devices without executing the software, as second information.
The claim recites vehicle containing a device configured to execute a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of transmitting information between two or more entities to update the data in possession by one or more of the entities, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. For example, one human user could communicate updates pertaining to vehicle operating procedures to another human user. (Prong one: YES, recites an abstract idea).
Other than reciting the use of an onboard device comprising software of an own device, and one or more other onboard devices in an onboard network, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The onboard devices and each of the components and software thereof are described in at least paragraph [0025] of applicant’s specification as merely general purpose computers and computer components. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 8, applicant recites The vehicle according to claim 7, wherein the second information is a predetermined control value used by the other onboard devices.
However, a user may mentally or manually utilize information received from another user. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The vehicle according to claim 7, wherein the second information is an operation request requesting the other onboard devices to operate in a predetermined operation mode.
However, a user may mentally or manually make a request to another user to operate a vehicle in a certain way. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The vehicle according to claim 7, wherein the second information is software executed by the other onboard devices.
However, a user may mentally or manually execute instructions received from another user. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Examiner’s suggestion to help applicant overcome the 101 rejections: a common way for applicant’s to overcome 101 rejections as in the present case is to amend the claims so that actuators are controlled responsive to the judicial exception. For example, paragraph [0042] of applicant’s specification discloses that vehicle actuators are actuated responsive to the transmission of the first information (See at least paragraph [0042] in applicant’s specification). Therefore, applicant may amend claim 1 read:
1. (Currently Amended)	An onboard device configured to communicate with one or more other onboard devices in an onboard network, and configured to execute processing for updating of software of an own device while communicating with the one or more other onboard devices, the onboard device comprising an electronic control unit configured to: 
generate, when not performing the processing, information to transmit to the one or more other onboard devices by executing the software, as first information,
wherein vehicle actuators are actuated responsive to the transmission of the first information; and 
generate, when performing the processing, information to transmit to the one or more other onboard devices without executing the software, as second information. 

This would overcome the 101 rejection of claim 1 since a user cannot mentally or manually control actuators of the vehicle, so the judicial exception of transferring data would be integrated into the practical application of controlling actuators of a vehicle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 20210051000 A1), hereinafter referred to as Yang.
Regarding claim 6, Yang discloses A non-transitory storage medium storing instructions (See at least Fig. 4 in Yang: Yang discloses that the intelligent vehicles include a vehicle-mounted control device and one or more to-be-upgraded vehicle-mounted devices, such as an HMI (human-machine interface), a BMS (battery management system), an ECU 1, and an ECU 2, wherein the vehicle-mounted control device may include a telematics unit and an OTA orchestrator unit, and is configured to manage and assist in a process of upgrading the plurality of to-be-upgraded vehicle-mounted devices [See at least Yang, 0110]. Also see at least Fig. 5 in Yang: Yang further discloses that the OTA orchestrator comprises a memory configured to store an OTA management program, where the OTA management program is configured to manage an upgrade process [See at least Yang, 0114]. Also see at least Fig. 8 in Yang: Yang discloses that the vehicle of Fig. 8 is essentially identical in function to that of Fig. 4, except that Fig. 8 includes encryption [See at least Yang, 0123-0124]), different from software of an own device (See at least Fig. 4 in Yang: Yang discloses that the telematics in the vehicle-mounted control device is responsible for external communication, and in this application, is responsible for communicating with the upgrade server and a key server, to obtain the in-vehicle upgrade package, and complete some transmission actions (e.g., send the in-vehicle upgrade package to the OTA orchestrator) of the in-vehicle upgrade package [See at least Yang, 0112]. Yang further discloses that telematics encompasses telecommunications and informatics, and may be literally defined as a service system that provides information through a computer system to connect a vehicle to the internet through a wireless network [See at least Yang, 0090]. These telematic software operations, which are different than the program executed by the OTA orchestrator, may be regarded as part of “software of an own device”), that are executable by one or more processors in a computer of an onboard device (See at least Fig. 13 in Yang: Yang discloses that the vehicle-mounted control device 101 and the first to-be-upgraded vehicle-mounted device 102 in the intelligent vehicle 10, and the communications device 20 may all be implemented by using a structure in FIG. 13, wherein each such device includes at least one processor 301 to control program execution of the solutions of at least Figs. 10A and 10B [See at least Yang, 0211-0212]) configured to communicate with one or more other onboard devices in an onboard network (See at least Fig. 4 in Yang: Yang discloses that the intelligent vehicles include a vehicle-mounted control device and one or more to-be-upgraded vehicle-mounted devices, such as an HMI (human-machine interface), a BMS (battery management system), an ECU 1, and an ECU 2, wherein the vehicle-mounted control device may include a telematics unit and an OTA orchestrator unit, and is configured to manage and assist in a process of upgrading the plurality of to-be-upgraded vehicle-mounted devices [See at least Yang, 0110]. Also see at least Fig. 8 in Yang: Yang discloses that the vehicle of Fig. 8 is essentially identical in function to that of Fig. 4, except that Fig. 8 includes encryption [See at least Yang, 0123-0124]) and configured to execute processing for updating of the software of the own device (See at least Fig. 10A in Yang: Yang discloses that at step S1006, the vehicle-mounted control device obtains the upgrade package, where the upgrade package includes the first upgrade file [See at least Yang, 0148]. It will be appreciated that, by receiving and storing the file, the vehicle-mounted control device is updating its own software) while communicating with the other onboard devices (See at least Fig. 10B in Yang: Yang discloses that at step S1012, the vehicle-mounted control device sends the securely processed first upgrade file to the first to-be-upgraded vehicle-mounted device [See at least Yang, 0159]. Yang further discloses that the vehicle-mounted control device and first to-be-upgraded vehicle-mounted device communicate via CAN [See at least Yang, 0114-0115]), and that cause the one or more processors to execute functions comprising: generating, when performing the processing, information to transmit to the other onboard devices (See at least Fig. 10B in Yang: Yang discloses that at step S1012, the vehicle-mounted control device sends the securely processed first upgrade file to the first to-be-upgraded vehicle-mounted device [See at least Yang, 0159]. It will be appreciated that, during updating of the first to-be-upgraded vehicle-mounted device, the vehicle-mounted control device merely passes the upgrade file on rather than executing it).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20210051000 A1) in view of Troia et al. (US 20190250900 A1), hereinafter referred to as Troia.
Regarding claim 1, Yang discloses An onboard device configured to communicate with one or more other onboard devices in an onboard network (See at least Fig. 4 in Yang: Yang discloses that the intelligent vehicles include a vehicle-mounted control device and one or more to-be-upgraded vehicle-mounted devices, such as an HMI (human-machine interface), a BMS (battery management system), an ECU 1, and an ECU 2, wherein the vehicle-mounted control device may include a telematics unit and an OTA orchestrator unit, and is configured to manage and assist in a process of upgrading the plurality of to-be-upgraded vehicle-mounted devices [See at least Yang, 0110]. Also see at least Fig. 8 in Yang: Yang discloses that the vehicle of Fig. 8 is essentially identical in function to that of Fig. 4, except that Fig. 8 includes encryption [See at least Yang, 0123-0124]), and configured to execute processing for updating of software of an own device (See at least Fig. 10A in Yang: Yang discloses that at step S1006, the vehicle-mounted control device obtains the upgrade package, where the upgrade package includes the first upgrade file [See at least Yang, 0148]. It will be appreciated that, by receiving and storing the file, the vehicle-mounted control device is updating its own software) while communicating with the other onboard devices (See at least Fig. 10B in Yang: Yang discloses that at step S1012, the vehicle-mounted control device sends the securely processed first upgrade file to the first to-be-upgraded vehicle-mounted device [See at least Yang, 0159]. Yang further discloses that the vehicle-mounted control device and first to-be-upgraded vehicle-mounted device communicate via CAN [See at least Yang, 0114-0115]), the onboard device comprising an electronic control unit (See at least Fig. 13 in Yang: Yang discloses that the vehicle-mounted control device 101 and the first to-be-upgraded vehicle-mounted device 102 in the intelligent vehicle 10, and the communications device 20 may all be implemented by using a structure in FIG. 13, wherein each such device includes at least one processor 301 to control program execution of the foregoing solutions of at least Figs. 10A and 10B [See at least Yang, 0211-0212]) configured to: 
generate, when performing the processing, information to transmit to the other onboard devices without executing the software, as second information (See at least Fig. 10B in Yang: Yang discloses that at step S1012, the vehicle-mounted control device sends the securely processed first upgrade file to the first to-be-upgraded vehicle-mounted device [See at least Yang, 0159]. It will be appreciated that, during updating of the first to-be-upgraded vehicle-mounted device, the vehicle-mounted control device merely passes the upgrade file on rather than executing it).
However, Yang does not explicitly teach the device wherein the electronic control unit is further configured to generate, when not performing the processing, information to transmit to the other onboard devices by executing the software, as first information.
However, Troia does teach a device capable of updating a vehicle wherein an electronic control unit is configured to generate, when not performing the processing, information to transmit to the other onboard devices by executing the software, as first information (See at least Fig. 3 in Troia: Troia teaches that various types of applications can be controlled and/or supported by application controller 152, including a cluster, an entertainment or infotainment system, a seat control of vehicle, and a powertrain system of a vehicle [See at least Troia, 0039]. Also see at least Fig. 5 in Troia: Troia teaches that at block 521, software is received via a wireless transmission from a computing device (e.g., from server 101 or cloud platform 119) [See at least Troia, 0107]. Troia further teaches that at block 523, the received software is stored in system memory 154 [See at least Troia, 0108]. It will be appreciated that in order to access system memory 154, according to the architecture of Fig. 3, that the received software must pass through application controller 152. Troia further teaches that at block 525, a configuration of a computing device is updated based on the received software, such as the operation of a display device, navigation system, and/or driving system of the vehicle [See at least Troia, 0109]). Both Troia and Yang teach vehicle controllers which receive update files from a server which are used to update the firmware of another vehicle component. However only Troia explicitly teaches where the vehicle controller may also operate various components, such as driving systems or display systems of the vehicle, either before or after the updates have occurred.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle controller of Yang to also operate various components, such as driving systems or display systems of the vehicle, either before or after the updates to firmware of these systems have occurred, as in Troia. Doing so improves convenience, portability and utility of the architecture by allowing the vehicle controller to not just update firmware of, but also control, certain important vehicle functions such as drive system operations or display system operations.

Regarding claim 2, Yang in view of Troia teaches The onboard device according to claim 1, wherein the second information is a predetermined control value used by the other onboard devices (See at least Fig. 10B in Yang: Yang discloses that at step S1012, the vehicle-mounted control device sends the securely processed first upgrade file to the first to-be-upgraded vehicle-mounted device [See at least Yang, 0159]. Yang further discloses that at step S1014, the first to-be-upgraded vehicle-mounted device performs upgrade [See at least Yang, 0163]. Also see at least Fig. 5 in Troia: Troia teaches that at block 525, a configuration of a computing device is updated based on the received software, such as the operation of a display device, navigation system, and/or driving system of the vehicle [See at least Troia, 0109]).

Regarding claim 3, Yang in view of Troia teaches The onboard device according to claim 1, wherein the second information is an operation request requesting the other onboard devices to operate in a predetermined operation mode (See at least Fig. 10B in Yang: Yang discloses that at step S1012, the vehicle-mounted control device sends the securely processed first upgrade file to the first to-be-upgraded vehicle-mounted device [See at least Yang, 0159]. Yang further discloses that at step S1014, the first to-be-upgraded vehicle-mounted device performs upgrade [See at least Yang, 0163]. Also see at least Fig. 5 in Troia: Troia teaches that at block 525, a configuration of a computing device is updated based on the received software, such as the operation of a display device, navigation system, and/or driving system of the vehicle [See at least Troia, 0109]).

Regarding claim 4, Yang in view of Troia teaches The onboard device according to claim 1, wherein the second information is software executed by the other onboard devices (See at least Fig. 10B in Yang: Yang discloses that at step S1012, the vehicle-mounted control device sends the securely processed first upgrade file to the first to-be-upgraded vehicle-mounted device [See at least Yang, 0159]. Yang further discloses that at step S1014, the first to-be-upgraded vehicle-mounted device performs upgrade [See at least Yang, 0163]. Also see at least Fig. 5 in Troia: Troia teaches that at block 525, a configuration of a computing device is updated based on the received software, such as the operation of a display device, navigation system, and/or driving system of the vehicle [See at least Troia, 0109]).

Regarding claim 5, Yang discloses An information generating method, executed by a computer of an onboard device configured to communicate with another onboard device in an onboard network (See at least Fig. 4 in Yang: Yang discloses that the intelligent vehicles include a vehicle-mounted control device and one or more to-be-upgraded vehicle-mounted devices, such as an HMI (human-machine interface), a BMS (battery management system), an ECU 1, and an ECU 2, wherein the vehicle-mounted control device may include a telematics unit and an OTA orchestrator unit, and is configured to manage and assist in a process of upgrading the plurality of to-be-upgraded vehicle-mounted devices [See at least Yang, 0110]. Also see at least Fig. 8 in Yang: Yang discloses that the vehicle of Fig. 8 is essentially identical in function to that of Fig. 4, except that Fig. 8 includes encryption [See at least Yang, 0123-0124]), and configured to execute processing for updating of software of an own device (See at least Fig. 10A in Yang: Yang discloses that at step S1006, the vehicle-mounted control device obtains the upgrade package, where the upgrade package includes the first upgrade file [See at least Yang, 0148]. It will be appreciated that, by receiving and storing the file, the vehicle-mounted control device is updating its own software) while communicating with the other onboard device (See at least Fig. 10B in Yang: Yang discloses that at step S1012, the vehicle-mounted control device sends the securely processed first upgrade file to the first to-be-upgraded vehicle-mounted device [See at least Yang, 0159]. Yang further discloses that the vehicle-mounted control device and first to-be-upgraded vehicle-mounted device communicate via CAN [See at least Yang, 0114-0115]), the information generating method comprising: 
generating, when performing the processing, information to transmit to the other onboard device without executing the software, as second information (See at least Fig. 10B in Yang: Yang discloses that at step S1012, the vehicle-mounted control device sends the securely processed first upgrade file to the first to-be-upgraded vehicle-mounted device [See at least Yang, 0159]. It will be appreciated that, during updating of the first to-be-upgraded vehicle-mounted device, the vehicle-mounted control device merely passes the upgrade file on rather than executing it).
However, Yang does not explicitly teach the method further comprising generating, when not performing the processing, information to transmit to the other onboard device by executing the software, as first information.
However, Troia does teach a device capable of updating a vehicle wherein the method executed by the device comprises generating, when not performing the processing, information to transmit to the other onboard device by executing the software, as first information (See at least Fig. 3 in Troia: Troia teaches that various types of applications can be controlled and/or supported by application controller 152, including a cluster, an entertainment or infotainment system, a seat control of vehicle, and a powertrain system of a vehicle [See at least Troia, 0039]. Also see at least Fig. 5 in Troia: Troia teaches that at block 521, software is received via a wireless transmission from a computing device (e.g., from server 101 or cloud platform 119) [See at least Troia, 0107]. Troia further teaches that at block 523, the received software is stored in system memory 154 [See at least Troia, 0108]. It will be appreciated that in order to access system memory 154, according to the architecture of Fig. 3, that the received software must pass through application controller 152. Troia further teaches that at block 525, a configuration of a computing device is updated based on the received software, such as the operation of a display device, navigation system, and/or driving system of the vehicle [See at least Troia, 0109]). Both Troia and Yang teach vehicle controllers which receive update files from a server which are used to update the firmware of another vehicle component. However only Troia explicitly teaches where the vehicle controller may also operate various components, such as driving systems or display systems of the vehicle, either before or after the updates have occurred.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle controller of Yang to also operate various components, such as driving systems or display systems of the vehicle, either before or after the updates to firmware of these systems have occurred, as in Troia. Doing so improves convenience, portability and utility of the architecture by allowing the vehicle controller to not just update firmware of, but also control, certain important vehicle functions such as drive system operations or display system operations.

Regarding claim 7, Yang discloses A vehicle comprising an onboard device (See at least Fig. 4 in Yang: Yang discloses that the intelligent vehicles include a vehicle-mounted control device [See at least Yang, 0110]) configured to: 
communicate with one or more other onboard devices in an onboard network (See at least Fig. 4 in Yang: Yang discloses that the intelligent vehicles include a vehicle-mounted control device and one or more to-be-upgraded vehicle-mounted devices, such as an HMI (human-machine interface), a BMS (battery management system), an ECU 1, and an ECU 2, wherein the vehicle-mounted control device may include a telematics unit and an OTA orchestrator unit, and is configured to manage and assist in a process of upgrading the plurality of to-be-upgraded vehicle-mounted devices [See at least Yang, 0110]. Also see at least Fig. 8 in Yang: Yang discloses that the vehicle of Fig. 8 is essentially identical in function to that of Fig. 4, except that Fig. 8 includes encryption [See at least Yang, 0123-0124]); 
execute processing for updating of software of an own device (See at least Fig. 10A in Yang: Yang discloses that at step S1006, the vehicle-mounted control device obtains the upgrade package, where the upgrade package includes the first upgrade file [See at least Yang, 0148]. It will be appreciated that, by receiving and storing the file, the vehicle-mounted control device is updating its own software) while communicating with the other onboard devices (See at least Fig. 10B in Yang: Yang discloses that at step S1012, the vehicle-mounted control device sends the securely processed first upgrade file to the first to-be-upgraded vehicle-mounted device [See at least Yang, 0159]. Yang further discloses that the vehicle-mounted control device and first to-be-upgraded vehicle-mounted device communicate via CAN [See at least Yang, 0114-0115]); 
generate, when performing the processing, information to transmit to the other onboard devices without executing the software, as second information (See at least Fig. 10B in Yang: Yang discloses that at step S1012, the vehicle-mounted control device sends the securely processed first upgrade file to the first to-be-upgraded vehicle-mounted device [See at least Yang, 0159]. It will be appreciated that, during updating of the first to-be-upgraded vehicle-mounted device, the vehicle-mounted control device merely passes the upgrade file on rather than executing it).
However, Yang does not explicitly teach the vehicle wherein the onboard device is further configured to generate, when not performing the processing, information to transmit to the other onboard devices by executing the software, as first information.
However, Troia does teach a in-vehicle device capable of updating a vehicle wherein an electronic control unit of the device is configured to generate, when not performing the processing, information to transmit to the other onboard devices by executing the software, as first information (See at least Fig. 3 in Troia: Troia teaches that various types of applications can be controlled and/or supported by application controller 152, including a cluster, an entertainment or infotainment system, a seat control of vehicle, and a powertrain system of a vehicle [See at least Troia, 0039]. Also see at least Fig. 5 in Troia: Troia teaches that at block 521, software is received via a wireless transmission from a computing device (e.g., from server 101 or cloud platform 119) [See at least Troia, 0107]. Troia further teaches that at block 523, the received software is stored in system memory 154 [See at least Troia, 0108]. It will be appreciated that in order to access system memory 154, according to the architecture of Fig. 3, that the received software must pass through application controller 152. Troia further teaches that at block 525, a configuration of a computing device is updated based on the received software, such as the operation of a display device, navigation system, and/or driving system of the vehicle [See at least Troia, 0109]). Both Troia and Yang teach vehicle controllers which receive update files from a server which are used to update the firmware of another vehicle component. However only Troia explicitly teaches where the vehicle controller may also operate various components, such as driving systems or display systems of the vehicle, either before or after the updates have occurred.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle controller of Yang to also operate various components, such as driving systems or display systems of the vehicle, either before or after the updates to firmware of these systems have occurred, as in Troia. Doing so improves convenience, portability and utility of the architecture by allowing the vehicle controller to not just update firmware of, but also control, certain important vehicle functions such as drive system operations or display system operations.

Regarding claim 8, Yang in view of Troia teaches The vehicle according to claim 7, wherein the second information is a predetermined control value used by the other onboard devices (See at least Fig. 10B in Yang: Yang discloses that at step S1012, the vehicle-mounted control device sends the securely processed first upgrade file to the first to-be-upgraded vehicle-mounted device [See at least Yang, 0159]. Yang further discloses that at step S1014, the first to-be-upgraded vehicle-mounted device performs upgrade [See at least Yang, 0163]. Also see at least Fig. 5 in Troia: Troia teaches that at block 525, a configuration of a computing device is updated based on the received software, such as the operation of a display device, navigation system, and/or driving system of the vehicle [See at least Troia, 0109]).

Regarding claim 9, Yang in view of Troia teaches The vehicle according to claim 7, wherein the second information is an operation request requesting the other onboard devices to operate in a predetermined operation mode (See at least Fig. 10B in Yang: Yang discloses that at step S1012, the vehicle-mounted control device sends the securely processed first upgrade file to the first to-be-upgraded vehicle-mounted device [See at least Yang, 0159]. Yang further discloses that at step S1014, the first to-be-upgraded vehicle-mounted device performs upgrade [See at least Yang, 0163]. Also see at least Fig. 5 in Troia: Troia teaches that at block 525, a configuration of a computing device is updated based on the received software, such as the operation of a display device, navigation system, and/or driving system of the vehicle [See at least Troia, 0109]).

Regarding claim 10, Yang in view of Troia teaches The vehicle according to claim 7, wherein the second information is software executed by the other onboard devices (See at least Fig. 10B in Yang: Yang discloses that at step S1012, the vehicle-mounted control device sends the securely processed first upgrade file to the first to-be-upgraded vehicle-mounted device [See at least Yang, 0159]. Yang further discloses that at step S1014, the first to-be-upgraded vehicle-mounted device performs upgrade [See at least Yang, 0163]. Also see at least Fig. 5 in Troia: Troia teaches that at block 525, a configuration of a computing device is updated based on the received software, such as the operation of a display device, navigation system, and/or driving system of the vehicle [See at least Troia, 0109]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668        
                                                                                                                                                                                                /YAZAN A SOOFI/Primary Examiner, Art Unit 3668